Title: James Madison to John H. Lee, 16 April 1829
From: Madison, James
To: Lee, John H.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Apl. 16. 1829
                            
                        
                        
                            
                        The inclosed letter conveys the information and opinions recd. from Mr. William R. Griffith
                            of your State on the case depending between Mrs. Willis & me, and the purchasers of our land on Panther Creek.
                            From a conversation with Mr. Griffith, he appears to have a thorough knowledge of the law of the case, as well as of every
                            thing affecting the value of the land, and the respective interests of the parties: and tho’ professedly friendly to Mrs.
                            Tapscott, on whose account he called on me, he seems well disposed to promote the just objects of both, which he regards
                            as more than merely compatible. He resides at the Yellow Banks a few miles only from the Spot, and says he will on
                            his return thither, about the last week in May render every aid in his power towards effecting an arrangement that will be
                            at once desireable to Mrs. Tapscott, and ensure a payment of the Balance due to us. We had supposed and still hope that
                            the power you possess, is sufficient for such an arrangement as he recommends. Should it be deemed and intimated not
                            to be so, another in more ample form will be hastened to you. And as all the steps preparatory to actual conveyances
                            can be taken in the mean time, the result may be little if at all delayed.
                        I am truly sorry for the additional tax now to be imposed on your kindness. With a hope that it may be a
                            final one, I pray you to be assured of my sincere thankfulness, as well as of my cordial esteem & good wishes.
                        
                            
                                
                            
                        
                    